DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.
No claims have been amended.  Claims 24-49 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have canceled all claims and submitted new claims 24-49.
Upon further consideration, new ground(s) of rejection are set forth below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 28 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Honcoop (WO 2018/102152), as evidenced by Covestro (Polyisocyanates and Prepolymers, Covestro, 2019, 48 pages).
Honcoop teaches an aqueous binder system for a coating composition having antimicrobial properties comprising (A) at least 10 wt% water; (B) a hydroxyl-functional binder polymer, which meets applicants’ polyol; and (C) 0.1-
Honcoop exemplifies an aqueous binder system comprising Setaqua 6520 (acrylic polyol dispersion), TEGO Foamex 822 (defoamer), BYK 349 (wetting agent), Tafigel PUR 40 (rheology modifier), water, and Quat (quaternary ammonium compound), having a water content of 62.8 wt%, which is then mixed with Bayhydur XP2655 (polyisocyanate based on hexamethylene diisocyanate) (pp. 20-21, Example 3).  Honcoop teaches that the aqueous binder system may also comprise a catalyst (p. 11, ll. 6-12).
Honcoop teaches that the coating composition as having a water content of at least 30 wt% and at most 70 wt% (p. 14), which overlaps with the claimed range of 30-35 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
The amount of quaternary ammonium compound also overlaps with the claimed range in instant claim 28.
Honcoop is prima facie obvious over instant claims 28 and 46.
As to claim 47, Honcoop teaches the inclusion of additives in an amount of 0.5-10 wt% based on the aqueous binder system (p. 12, ll. 1-5), where the prima facie obviousness.  See MPEP 2144.05. 
As to claim 48, Honcoop teaches that the aqueous binder system can comprise a UV stabilizer (p. 11, ll. 23-27), where Honcoop teaches the inclusion of additives in an amount of 0.5-10 wt% based on the aqueous binder system (p. 12, ll. 1-5), where the aqueous binder system is present in an amount of 30-70 wt%, suggesting an overall content of 0.15-7 wt% based on the overall coating composition, which overlaps with the claimed range of 2-3 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
As to claim 49, Bayhydur XP2655 has an equivalent weight of about 205, as evidenced by Covestro (p. 20).  Honcoop teaches the polyisocyanate as preferably hexamethylene diisocyanate, having a NCO value of 15-25 wt%, being present in the coating composition in an amount of 10-40 wt% (p. 13).  These ranges overlap with the claimed ranges of NCO value of 18-20 wt% and being present in an amount of 30-35 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  


Claims 28, 29, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu (US 2008/0103282) in view of WO 2007/070649.
Nagamatsu teaches an aqueous dispersion type polyurethane composition, used as an automotive intercoating composition, comprising (a) a polyisocyanate, (b) a polyol comprising a polycarbonate diol, a carboxyl-containing diol and optionally other polyol compound, (c) an amine compound, (d) a carboxyl-neutralizing component and (e) water (Abstract), teaching that the composition can further include a catalyst, antibacterial agents, pigments, dyes, defoaming agents, UV absorbers, etc. (p. 4, [0043]), teaching (a) to include hexamethylene diisocyanate  (p. 1, [0011]), and teaching the composition as having a solids content of 10-70 wt%, suggesting a water content of 30-90 wt%, which overlaps with the claimed range of 30-35 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Nagamatsu does not teach or suggest the amount or specific types of antibacterial agents that can be used.
WO ‘649 teaches the addition of 0.1-20 wt%, preferably 1-10 wt% of an antimicrobial agents to a film forming compositions, such as those of water-based polymer dispersions (p. 5), including polyurethanes (p. 6), which can be prima facie obvious, as WO ‘649 teaches that these are suitable antibacterial agents for use in water dispersible polyurethanes.
Nagamatsu is prima facie obvious over instant claims 28, 29 and 46.
As to claim 48, Nagamatsu teaches that the UV absorber can be present in an amount of 0.01-5 parts by mass based on 100 parts by weight of the solids content (p. 5, [0050]), where the solids content is taught as 10-70 wt%, suggesting the inclusion of about 0.001-4.5 wt% UV absorber.


Claims 24, 25, 27, 30-37 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lezdey (US 8,084,132) in view of Hart (US 5,693,703), and further in view of Reusmann (US 6,403,701), Nakao (US 2014/0378611) and Ciba (Tinuvin 1130, 12-1997, 4 pages).
Lezday teaches a two component polyurethane coating system which contains anti-microbial complexes consisting of phenol complexes (Abstract), which incorporate by reference US 5,508,340 and 5,693,703 to teach the two component polyurethane coating system (col. 1, ll. 28-31).  US ‘703 teaches a water-based, solvent free, two-component polyurethane coating, where the first component is formed by admixing a polyol phase and an amine phase in an prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 24, Hart teaches the inclusion of any desired additives and exemplifies the inclusion 1-10 wt% of a rheology or flow control agent, including that of an acid functional acrylic resin (col. 17, ll. 60-64); however, does not teach or suggest the acid number thereof.
Reusmann teaches a two-component water dilutable coating agent comprising an aqueous dispersion of a polyurethane resin, teaching that rheology-controlling additives include carboxyl-containing polyacrylate copolymers having an acid number of 60-780 mg KOH/g, which overlaps with the claimed range of 40-70, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of prima facie obviousness.
Therefore, choosing a carboxyl-containing polyacrylate copolymer having an acid number from 40-70 is prima facie obvious, as Reusmann teaches that these are suitable rheology controlling additives for water dilutable coating agents.
As to claim 25, Hart exemplifies the inclusion of about 6.7 wt% amine in Example 9, and teaches the amines to include N,N’-di-p-tolyl-m-phenylene diamine (col. 13, l. 11), which has an equivalent weight of 144.
As to claim 27, Nakao teaches that the inclusion of an aspartic acid ester during the preparation of a water dispersible polyurethane improves the reactivity, thereby improving the drying properties, allowing for preparation of thick films.  Nakao exemplifies the use of about 5 wt% of an aspartic ester having an amine value of about 200 mgKOH/g (Table 1, Example 1, p. 5, [0068]), suggesting an equivalent weight of about 280.
As to claims 30, 34 and 42, Hart teaches the inclusion of a defoaming agent, which meets applicants’ paint additives (col. 13, ll. 33-40).
As to claims 31, 35 and 43, Nakao exemplifies the inclusion of about 5 wt% of additives (Table 1, Example 1).
As to claims 32, 36 and 44, Hart teaches the inclusion of UV stabilizers, specifically a combination of Tinuvin 292 and Tinuvin 1130.  Ciba teaches that Tinuvin 1130 can be used in an amount of 1-3 wt% in combination with 0.5-2 wt% of Tinuvin 292.  Based on a solids content of about 70 wt%, this suggest a combination of Tinuvin 1130 and Tinuvin 292 in an amount of about 1-3 wt%, prima facie obviousness.  See MPEP 2144.05.
As to claims 33, 37 and 45, Nakao teaches a suitable isocyanate as Bayhydur 3100, which as evidenced by Covestro, has a NCO content of about 18% and an equivalent weight of about 241.  Hart exemplifies the inclusion of about 33 wt% of the isocyanate trimer (Example 6).

Allowable Subject Matter
Claims 26 and 38-41 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768